                      Case 1:19-mj-02665-AOR Document 3 Filed 08/26/20 Page 1 of 1

                                                 M INUTE ORDER                                                                        &                   page;
                                  M agistrate ludge A licia M .O tazo-Reyes
                       AtkinsBuildingcourthouse-10th Floor                                        Date:8/26/20                            Time:1:30p.m.
    Defendant: VICTOR ROJAS-BASCOPE                 J#: 18114-104    Cas         : 19-2665- J-AO R
                %
    AUSA:                                                     Attorney:                                                  ..
                                                                                                                                           .
    violation:S/D/NY/WAR DICT/PWIDCONTROLLDSUBSTANCE                Surr/ArrestDate:8 /2020                                               YOB:                0
                KNOW ING IT     ULD IM PORT INTO U.S.

    Proceeding: InitialAppearance                                        CJA Appt:
    Bond/PTD Held:C Yes C No                   Recomm ended Bond:
'   Bond Setat:                                                          Co-signed by:
                                                                                                                      >                               .
     C Surrenderand/ordo notobtain passports/traveldocs                              Language'
                                                                                             .
                                                                                                                          '       '
                                                                                                                                              -       .




     C Reportto PTSas directed/or                       x'saweek/monthby             Disposition'
                                                                                                .
          phone:              x'saweek/monthinperson                                  AmendedJ&C8 20/2020 in 19 CR-                                           -

          Random urinetesting by Pretrial
     C Services                                                                       20141-JLK
                                                                                                                                                                             (
          Treatm entas deem ed necessary                                     -                ':
                                                                                               .                 -            4                       '                      l
                                                                                                                                                                             t
     C Refrain from excessive use ofalcohol                                                                                   oo                                             1
                                                                                                                                                                             i
     T*' Participateinmentalhealthassessment&treatment                                l            'f'
                                                                                                       ,-
                                                                                                        ..
                                                                                                                                                                    -.       tr
                                                                                                                                                                              l
                                                                                                                                                                             ,j
                                                                                                                                                                              y
                                                                                                                                                                             !
     C Maintainorseekfull-timeemployment/education                                                                   '                            qz ''.                     i
                                                                                                                                                                             j
     C- Nocontactwithvictims/witnesses, exceptthroughcounsel                          Z:
                                                                                       7'
                                                                                              .

                                                                                                                                                  '                          (
                                                                                                                                                                             .

                                                                                                                                                                             )
     r                                                                                                                                                                       i
        Nofirearms                                                                                               (                                                           1
                                                                                                                                      .
                                                                                                                                                                             (
     r- Nottoencumberproperty                                                                                -
                                                                                                                      o t-(f                                  .              l
                                                                                                                                                                             t
     C M aynotvisittransportation establishments                                          f                      *-               -                                          l
                                                                                                                                                                             !
                                                                                                                                                                             (
     T HomeConfinement/EledronicMonitoringand/or                                                                                                                             1
         C                                                                                         '
                                                                                                                                                          '
                                                                                                                                                                             j
                                                                                                                                                                             t
          urfew             pm to                am,paid by                                       ,                       fS  .                   E                          t
         Allow ances:M edicalneeds,                                                               '          /                                     :                         )
                                                                                                                                                                             q
     r                                  courtappearances,attorneyvisits,             j' $ ', (                                                zr..r           c'.            t
          religious,em ploym ent
     1-- Travelextended to:                                                                $.                                              . / - refex ,t
                                                                                      Timefrom todayto                                            excluded               .
                                                                                                                                                                             j
     C Other:                                                                         f                                                                                      )
                                                                                          rom SpeedyTrialClock                                                               t
                                                                                                                                                                             t).
NEXT COURT APPEARANCE           oate:            Tim e:         Jud e:                                                Place:
ReportRE Counsel: -                                                                  l.
                                                                                      .
                                                                                                  p.yj &/' e e A -GFKAe.
                                                                                                                       'D                                     ('n '
PTD/BondHearing:          .
                                  o                     o
                                                                                     ' j cf-éj.
                                                                                              c (w./ j.& .z z
Prelim/ArraignorRemoval:                                                 -                                                                '
StatusConference RE:                                                             ,
                                                                                          '
                                                                                          o                  +j p                 .0
            ,    *d
     AR         .     2                                               yjmeinCourt: /'
                                                                                    b m :m .
                                         s/Alicia M .Otazo-Reyes                      M agistrateJudge
                                                                           6A +i,& C-Gte. Qe- z l'   xli&7l
                                                                                     +3 zlsc.o
